              Case 2:19-po-63011-JFM Document 1 Filed 12/09/19 Page 1 of 2

                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA



United States of America                                             CRIMINAL COMPLAINT
                                                                     CASE: 19-63011MP
vs.                                                                  Citizenship: INDIA

Avtar Singh                                                          DOA: 12/08/2019

YOB: 1990


  I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about December 08, 2019, near San Luis, Arizona in the District of Arizona, Defendant Avtar
SINGH, an alien, did knowingly and willfully enter the United States at a time or place other than as
designated by Immigration Officers of the United States of America, in violation of Title 8, United States
Code, Section 1325(a)(1) (Misdemeanor).


   The Defendant, a citizen of India and illegally within the United States, was encountered by Border Patrol
agents near San Luis, Arizona. The Defendant was questioned as to their citizenship and immigration status.
Agents determined that the Defendant is an undocumented National of India and illegally in the United States.
The Defendant was transported to the Border Patrol station for processing. During processing, questioning
and computer records checks the above criminal and immigration information was obtained as it relates to
this Defendant. The Defendant last entered the United States illegally without inspection near San Luis,
Arizona on December 08, 2019. The Defendant was advised of their Miranda Rights by Border Patrol Agents
on December 8, 2019 at approximately 1749 hours. The Defendant waived their rights to have an attorney
present. The Defendant stated that, after crossing illegally into the United States, their intention was to travel
to New York to reside and work. To the best of my knowledge and belief, the following is a list of Border Patrol
law enforcement personnel present during interviews, statements and questioning of the Defendant in this
matter from initial contact through the writing of this document: BPA's Jay Richard, Andrez Florez, Joel Lara,
and Luis Jauregui. To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts of this
investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from initial field contact through
the writing of this document: BPA Kevin Leicht.


File Date: 12/09/2019                                     at Yuma, Arizona




                                                                   Benjamin Groth, Border Patrol Agent


Sworn to before me and subscribed in my presence,




Date signed: 12/09/2019



                                                                           James F. Metcalf
                                                                    United States Magistrate Judge




FBI Number: LR7RPHLN9
            Case 2:19-po-63011-JFM Document 1 Filed 12/09/19 Page 2 of 2

Magistrate Information Sheet

Complaint: Avtar Singh




Criminal History: NONE

Immigration History: NONE
